Ames, J.
Upon the facts found at the hearing, and not con troverted at the argument before us, it appears that Hutchinson held the estate in trust for Gilson; that he paid nothing towards the purchase of the property, or for the building of the houses ; that the purpose of the acts done in reference to the property was, on the part of Gilson, to evade any liabilities which he might then or thereafter be under from his wife, the original plaintiff in this action, and also to defraud her of her dower in his estate; and that Hutchinson knew and participated in the execution of this purpose. Under such circumstances there can be no doubt that the bill can be maintained. The widow of Gil-son, as the administratrix of his estate and the representative of his creditors, is the proper person to bring the suit for their benefit ; Holland v. Cruft, 20 Pick. 321 ; and, as the party against whom the fraud was particularly directed, she may well maintain the bill in her own right. The heirs at law of Gilson are properly joined as plaintiffs, on the ground that there was a resulting trust in favor of their brother from whom they inherit the equitable estate. The decree, therefore, ordering the defendant to convey the property to those heirs was open to no objection.
• The court, having found that nothing was paid by the defendant for the purchase of the property or the construction of the houses, could not have referred the account of the defendant’s disbursements, &c., to a master, without reversing that finding, and trying anew and in a different mode the very question which . had been finally settled. This the presiding judge was not bound to do; and his refusal to do so furnishes no ground of exception.
It appears also that Gilson died owing a debt or debts, and that the property now in controversy is all the property which he left. There is no other fund from which his debts can be paid. The defendant requested the judge to rule that Mrs. Gil- ' son cannot maintain this bill, because her husband conveyed his estate fraudulently and for the purpose of defrauding her of her dower. We understand this request to mean that such a fraud on the part of her husband would not entitle her to maintain her bill. He also requested the judge to rule, in substance, that as the conveyance would be binding on Gilson, it must also be binding on all who claim under him. But, as we have *33already séen, Mrs. Gilson, as administratrix, represents not only her husband, but also his creditors, and in that capacity may reclaim property fraudulently conveyed by her intestate. Martin v. Root, 17 Mass. 222. Holland v. Cruft, 20 Pick. 321. Gibbens v. Peeler, 8 Pick. 254. The administrator may assert claims which the intestate himself could not have asserted. Whether the reconveyance ordered by the decree would give to Mrs. Gilson a claim of dower, is a question in which this defendant is not interested. Both the rulings requested, therefore, were properly refused. Decree affirmed.